DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “43” and “47”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 9-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Regarding claims 9-10, both of these claims recite “the means for moving the auxiliary seat.”  There is insufficient antecedent basis for this limitation in these claims.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 11-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, is enabling for two structurally different embodiments, does not disclose or otherwise suggest the claimed features which appear to be combining the features of the two structurally disparate embodiments.  More particularly, the specification is enabling for a pushchair having both its main seat and auxiliary seat translating longitudinally with respect to a rolling chassis (Figs. 1-5) and is also enabling for a pushchair that has its main seat mounted to a portion that remains stationary (see e.g., beginning of ¶0033), while only the auxiliary seat translates longitudinally and wherein the frame elements pivot during the transition between the single-seat to two-seat configurations (see e.g., Figs. 6-9 and page 13, lines 29+ of the substitute specification describing the pivoting of the chassis elements during transition). The specification, however, does not reasonably provide enablement for the claimed pushchair having both of the seats being longitudinally translating (Figs. 1-5), while also providing for the pivoting chassis elements of the embodiment that has only the auxiliary seat translating (Figs. 6-9).  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. Here, the two chassis configurations are based on different modes of operation to switch between the single/dual seat modes with no overlap in design considerations which would reasonably convey to a person having skill in the art how such a modification would be accomplished and such a combination would only be possible through undue experimentation rather than through the instant specification’s disclosure.

Allowable Subject Matter
Claims 1-8 and 15 are allowed.
Claims 9-10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art does not disclose or fairly suggest the convertible pushchair having both a main seat and auxiliary seat that are longitudinally translatable relative to a rolling chassis wherein the auxiliary seat is retracted below the main seat in the single-occupant position/configuration.
The closest prior art includes U.S. Pat. No. 6,676,140 to Gondobintoro which discloses a dual position tandem stroller where the auxiliary seat nests below the main seat when the chassis is arranged in the single-occupant configuration.  Similarly, WIPO Pat. Pub. No. WO 2006/015122 to Powers also discloses a longitudinally translating chassis where, in one embodiment, the auxiliary seat is folded under the main seat.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVE CLEMMONS whose telephone number is (313) 446-4842.  The examiner can normally be reached on 8-4:30 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/STEVE CLEMMONS/Primary Examiner, Art Unit 3618